The judgment of the Supreme Court was entered
Per Curiam.
The opinion of the learned judge of the Common Pleas sufficiently vindicates his conclusion. The great rivers of the Commonwealth are held as the common property of all the citizens of the state for public use. No presumption will arise that the legislature intends to part with any portion of the public domain, unless upon the most clear and express terms. A privilege to a private person to use the public right for his private gain, will not be deemed exclusive unless the intent of the legislature is perfectly clear. All these great rights are held in trust for the general good, and the representatives of the people must be deemed to be not guilty of a breach of this trust, or a dereliction of duty. Hence nothing less than a plain contract between the state and the individual for an adequate consideration can bind the hands of the state and prevent the repeal of a mere privilege. Conceding for the occasion merely that the Act of 21st March 1866, contained a contract for a perpetual privilege granted to Joseph Kreamer to keep a ferry, over the Susquehanna at Millersburg, it contained no grant of an exclusive privilege. The privilege, therefore, was subject to the undoubted right to grant similar privileges to others. Therefore, when by the Act of April 15th 1867, the legislature made the right of Joseph Kreamer exclusive, it conferred a new right, which it protected by a penalty upon others infringing it; but required no new duty, and no compensation to the state. The mere fact that the title of the act was, “ A supplement to an act, &c,” does not import a consideration. It was not an enlargement of powers under the former act to give it further effect, and to be. taken as a part of the former grant, but it was an enlargement by way of a new and greater grant. No consideration appearing for the new contract, and the state desiring to protect Kreamer merely by a penalty, it would be contrary to the rule of presumptions as to duties and powers of the legislature to suppose a binding contract *190under the Act of 1867. The Act of 1872, conferring a ferry right on Isaac Crow, was therefore no unconstitutional interference with the rights of Joseph Kreamer.
Judgment affirmed.